- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH May, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S/A CNPJ [Corporate Tax Payers Roll] Nº 01.832.635/0001-18 NIRE (Company Roll Registration Number) 35.300.150.007 MINUTES OF THE BOARD OF DIRECTOR MEETING: HELD ON APRIL 29, 2010 Date, Time and Place April 29, 2010, at 05:00 pm, in the headquarters at Av. Jurandir, 856, 1º andar, City of São Paulo, State of São Paulo. Quorum : Attended by all members of the Board of Directos. Board : President, Maria Cláudia Oliveira Amaro, and Secretary, Flávia Turci. Agenda of the Day and Decisions: The following decision was made according to the recommendation sent by the Audit and Finance Committee: The companys vote to be pronounced in the General Meeting of TAM Linhas Aéreas S/A was approved in order to approve the execution of the confirmation (herein referred to as confirmation) between TAM Linhas Aéreas S.A. and Morgan Stanley Capital Group Inc., regarding the renegotiation of the oil hedge operations signed by the parties. Closing: Nothing else to discuss, the meeting was ended and the respective minutes was drawn-up after being read and was signed by the attendants. São Paulo, April 29, 2010. (signed) President, Maria Cláudia Oliveira Amaro, and Secretary, Flávia Turci. Councilors : Maria Cláudia Oliveira Amaro, Noemy Almeida Oliveira Amaro, Maurício Rolim Amaro, Alexandre Silva, Waldemar Verdi Junior, Emilio Romano, Andre Silva Esteves and Marco Antonio Bologna. Exact reproduction of the minutes drawn-up in the proper book. Flávia Turci Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 7, 2010 TAM S.A. By: /
